Case 1:19-cv-06336-LDH-RLM Document 9-2 Filed 12/20/19 Page 1 of 2 PagelD #: 38

Exhibit A

 
 

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastern Diatrict District of New York

Index Number: 1:19-CV-06336-LDH-RLM Date Filed: 11/12/2019

Plaintiff:

Plaza Motors of Brooklyn, Inc., Plaza Automotive, LTD. d/b/a Plaza Kia, Crystal
Bay Imports, LTD. d/b/a Acura of Brooklyn and Plaza Oldsmobile, Ltd. d/b/a Plaza
Toyota

vs.
Defendant:
Orlando Rivera

For:

Milman Labuda Law Group Pllc
3000 Marcus Avenue

Suite 3w8

Lake Success, NY 11042

Received by Nicoletti & Harris, Inc. to be served on Orlando Rivera, 133 Fernwood Ter, Linden, NJ 07306.

1, Marnie Suscreba, being duly sworm, depose and say that on the 23rd day of November, 2019 at 4:43 pm, |:
SUBSTITUTE served by delivering a true copy of the Summons in a Civil Case, Civil Cover Sheet, and Complaint with
the date and hour of service endorsed thereon by me, to: Georgino Rivera as Household Member/Son at the address of:
133 Fernwocd Ter, Linden, NJ 07306, the within named person's usual place of Abode, who resides therein, who is
fourteen (14) years of age or older and informed said person of the contents therein, in compliance with state statutes.
Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of America.
Marital Status: Based upon inquiry of party served, Defendant is married.

Description of Person Served: Age: 18, Sex: M, Race/Skin Color: Tan, Height: 5‘8", Weight: 145, Hair: Black, Glasses: N

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
the Retum of Service and Statement of Service Fees is True and correct.

Subscribed and Swom to before me on
2019 by the affiant who is personally known

 

 
   

New York, NY 10013
(212) 267-6448

  
 
    

GIANNA TRAVISANO
NOTARY PUBLIC

STATE OF NEW Rae 21.2023 Our Job Serial Number: NHI-2019018352
MY COMMISSION EXPE Ref: NA
a Service Fee:

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1e

 

 

 

 
